Citation Nr: 1526391	
Decision Date: 06/22/15    Archive Date: 06/30/15

DOCKET NO.  07-29 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and depression. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to September 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  Jurisdiction of the case is currently with the Sioux Falls, South Dakota RO.  

In June 2009, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

 In June 2011 and September 2013, the Board remanded the case for additional development.


FINDINGS OF FACT

1.  The Veteran has a current PTSD diagnosis.
 
2.  The Veteran's in-service stressor of witnessing a beheading is consistent with the places, types, and circumstances of his service in Southwest Asia.
 
3.  The Veteran's in-service stressor is related to his fear of hostile military activity.
 

CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD and depression, are met.  38 U.S.C.A. §§ 1110, 5013A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. 
§ 3.304(f) (2014). 

The Veteran contends that while serving a period of temporary duty in Saudi Arabia, he witnessed a public execution by beheading.  Hearing Transcript at 14-17.  Service personnel records verify his presence in Saudi Arabia during that time period.  The Veteran's testimony is consistent with information received from the Air Force Historical Research Agency.  Further, his account of witnessing a public beheading in the city is consistent with Saudi law and practice; he said the location was commonly known as "chop chop square."  The Veteran is competent to report his observations, and there is no basis in the record upon which to question his credibility.  Accordingly, the alleged stressor event is considered verified.

The Veteran has been diagnosed with PTSD by numerous VA treatment providers.  Both the June 2006 and the January 2013 VA examiners indicated that the PTSD is related to the Veteran's Desert Storm experiences, with the January 2013 VA psychiatrist relating these experiences to fear of hostile military or terrorist activity.  Accordingly, service connection for PTSD is granted.  See 38 C.F.R. § 3.304(f)(3).


ORDER

Service connection for PTSD is granted.



____________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


